Exhibit 99.1 Penn West Petroleum Ltd. Annual General Meeting of Shareholders June 8, 2011 REPORT OF VOTING RESULTS The following matters were voted upon at the Annual General Meeting of Shareholders of Penn West Petroleum Ltd. ("Penn West) held on June 8, 2011 in Calgary, Alberta.Each matter voted upon is described in greater detail in the Notice of 2011 Annual General Meeting and Management Proxy Circular dated May 4, 2011, which is available on SEDAR at www.sedar.com, on EDGAR at www.sec.gov, and on Penn West's website at www.pennwest.com. 1. Appointment of Auditor By resolution passed by show of hands, KPMG LLP, Chartered Accountants, were appointed as auditor of Penn West for the ensuing year. 2. Election of Directors By resolution passed by ballot vote, the following ten nominees were elected directors of Penn West to hold office until the next annual meeting of shareholders or until their successors are elected or appointed: Nominee Votes For Votes Withheld Number Percent Number Percent James E. Allard 99.34% 0.66% William E. Andrew 99.40% 0.60% George H. Brookman 95.71% 4.29% John A. Brussa 80.23% 19.77% Daryl Gilbert 82.32% 17.68% Shirley A. McClellan 99.29% 0.71% Murray R. Nunns 99.12% 0.88% Frank Potter 99.12% 0.88% Jack Schanck 96.78% 3.22% James C. Smith 96.01% 3.99% Dated at Calgary, Alberta this 8th day of June, 2011. PENN WEST PETROLEUM LTD. Per: /s/ Sherry A. Wendt Sherry A. Wendt Corporate Secretary & Counsel
